10

11

12

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

BRETT PRIMACK, individually,
Petitioner,

V.

OHIO SECURITY INSURANCE
COMPANY, a foreign corporation;
LIBERTY MUTUAL lNSURANCE
COMPANY, a foreign corporation; DOES l-
X, inclusive; and ROE CORPORATIONS 1-
X, inclusive,

Respondents.

 

 

 

 

Case No.: 2:18-cv-561-APG-NJK
ORDER DENYING MOTIONS FOR
SUMMARY JUDGMENT WITHOUT
PREJUDICE

[ECF Nos. 35, 36, 37, 38, 39]

Defendants filed live motions for partial summary judgment. ECF Nos. 35-39.

Cumulatively, those motions exceed the court’s 30 page limit for motions for summary

judgment LR 7-3(a). A party cannot circumvent the court’s page limit rules by filing multiple

motions. Therefore, the motions (ECF Nos. 35-39) are denied without prejudice.

Dated: February 14, 2019.

\

j

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

